Roberts, Chief Justice.
The defendant was convicted of an assault, with intent to murder.
An exception was filed to the indictment, upon the ground that it charged two offenses, to wit, an aggravated assault upon the sheriff of Wood county, in the lawful discharge of the duties of his office, and also an assault, with intent to murder said sheriff, Williams. If in charging *100the higher offense the facts necessary to constitute the minor offense are set forth, it is certainly no good objection to the indictment, as done in this case. The record does not show that this exception was ruled on by the court.
The only other objection was that the verdict was contrary to the law and evidence.
There is no direct evidence that it was the defendant who shot the gun from behind the house. It was sufficient, however, to raise a very strong presumption of that fact, which was not rebutted. The jury having come to the conclusion that he did it, we cannot say, from anything exhibited in the case, that they were not warranted in finding the defendant guilty.
Judgment affirmed.
Affirmed.